DETAILED ACTION
Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a method for calibrating a pressure sensor of a mobile device, the method comprising: determining a first estimated altitude of the device without using any measurement from the sensor, wherein the first estimated altitude is determined by: identifying a time period during which the measurement from the sensor is measured on a first day, identifying a stored position using the identified time period, wherein the stored position includes an estimate of an altitude the mobile device was at during the identified time period on another day that precedes the first day, and determining the first estimated altitude using the estimate of the altitude, as recited in Claim 1. 
The prior art also fails to teach, disclose, or suggest, either alone or in combination, a method for calibrating a pressure sensor of a mobile device, the method comprising: determining a first estimated altitude of the mobile device without using any measurement from the sensor, wherein the first estimated altitude is determined by: determining that a battery of the mobile device is charging, determining an initial estimated position of the mobile device using positioning signals from beacons of a satellite system or a network of terrestrial transmitters, wherein the initial estimated position is generated in response to determining that the battery of the mobile device is charging, identifying a stored position that is within a threshold amount of distance from the initial estimated position, 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833